Exhibit 10.2

AMENDED AND RESTATED INTERIM AGREEMENT

This Amended and Restated Interim Agreement (this “Agreement”) is made as of
December 9, 2015, by and among SunEdison, Inc., a Delaware corporation
(“Parent”), SEV Merger Sub Inc., a Delaware corporation and a wholly-owned
subsidiary of Parent (“Merger Sub”), and TerraForm Power, LLC, a Delaware
limited liability company (“TERP”) (each, a “Party” and collectively, the
“Parties”). Capitalized terms used but not defined herein shall have the
respective meanings given to them in the Merger Agreement (as defined below)
unless otherwise specified in this Agreement.

RECITALS

1. On July 20, 2015, Parent and Merger Sub entered into an Agreement and Plan of
Merger (as amended, restated, amended and restated, supplemented or otherwise
modified, the “Merger Agreement”), by and among Parent, Merger Sub and Vivint
Solar, Inc., a Delaware corporation (the “Company”), pursuant to which Merger
Sub will be merged with and into the Company (the “Merger”), with the Company
becoming the surviving entity and a wholly-owned subsidiary of Parent.

2. On the date hereof, TERP and Parent have executed an Amended and Restated
Purchase Agreement (as amended, restated, amended and restated, supplemented or
otherwise modified, the “Purchase Agreement”), pursuant to which TERP has agreed
to pay the Purchase Price (as defined in the Purchase Agreement) to Parent in
consideration for the acquisition of certain subsidiaries of the Company.

3. Pursuant to the terms of the Purchase Agreement, Parent and TERP have agreed
that immediately following the Effective Time under the Merger Agreement (the
“Closing”), Parent will cause the Company to transfer to TERP the assets and
interests identified on Exhibit A of the Purchase Agreement that will be owned
by the Company at Closing (the “Carveout Assets”, and such transaction, the
“Carveout Transaction”), subject to the terms and conditions set forth in the
Purchase Agreement.

4. On or about the date hereof, TERP and Parent have executed a consent
agreement (the “Consent”), pursuant to which TERP has consented to certain
amendments to the Merger Agreement and the grant by Parent of certain waivers
and consents under the Merger Agreement, all as set forth in the Consent.

5. On July 19, 2015 the Parties entered into an Interim Agreement (the “Original
IA”) memorializing certain agreements among the Parties related to the Merger
Agreement and the Purchase Agreement and the Parties desire to amend and restate
the Original IA in its entirety.

Therefore, the Parties hereby agree as follows:

 

1. AGREEMENTS AMONG THE PARTIES.

1.1. Pre-Closing Decisions. TERP agrees that, notwithstanding the pending
Carveout Transaction or any provision of the Purchase Agreement, all decisions
to be made under and in connection with the Merger Agreement, and the
transactions contemplated thereby, shall be made in agreement by both Parent and
TERP, each acting in its reasonable discretion; provided, however, that all
determinations to be made under and in connection with the Merger Agreement that
pertain to the Carveout Assets shall be made by TERP acting in its sole
discretion (provided that if any such determination requires a consent to be
granted by Parent under the Merger Agreement, TERP shall not unreasonably
withhold, condition or delay its consent if Parent is unable to unreasonably
withhold, condition or delay its consent under the Merger Agreement and which
consent by TERP shall be deemed to be granted five (5) Business Days after
written request for such consent has been delivered to TERP by Parent unless
TERP shall have denied such consent request in writing).

 

1



--------------------------------------------------------------------------------

1.2. Termination Fee. Any Termination Fee paid by the Company or any of its
affiliates pursuant to the Merger Agreement or otherwise shall be split between
each of Parent and TERP in accordance with their respective Pro Rata Share (as
defined in Section 1.4 below). Promptly (and, in any event, within two
(2) Business Days) after its receipt of the Termination Fee, Parent shall pay,
or cause to be paid, to TERP its Pro Rata Share.

1.3. Certain Obligations.

1.3.1. Other than with respect to the indemnification obligations of TERP set
forth in Section 1.3.2 below, Parent hereby agrees to indemnify, defend and hold
TERP harmless from any and all losses, liabilities, damages, judgments,
settlements and expenses, including reasonable attorneys’ fees (collectively,
“Losses”), in connection with any suit, action or other proceedings brought by
the Company or any other person against TERP, and Parent hereby agrees that it
shall be solely responsible for, and indemnify, defend and hold TERP harmless
from, any amounts payable by Parent or Merger Sub pursuant to Section 4.05(e) or
Section 7.02(b) of the Merger Agreement.

1.3.2. TERP hereby agrees to indemnify Parent and Merger Sub from any and all
Losses incurred by Parent and/or Merger Sub (including any reasonable increased
out-of-pocket costs to Parent and/or Merger Sub to seek and obtain alternative
financing to otherwise fund the Purchase Price not funded by TERP) in connection
with any suit, action or other or proceeding brought by the Company against
Parent and/or Merger Sub solely in connection with the breach of TERP’s
obligation to fund the Purchase Price at the time and on the terms set forth in
the Purchase Agreement if all of the conditions to funding in the Purchase
Agreement were satisfied at the time of such funding failure; provided, however,
that TERP’s indemnification obligations under this Section 1.3.2 shall be
conditioned on (x) neither Parent nor Merger Sub being in breach of its
obligations under the Merger Agreement (other than any obligations breached by
Parent or Merger Sub solely due to the fact that TERP has breached its
obligation to fund its Purchase Price pursuant to the Purchase Agreement) and
(y) Parent and Merger Sub being, and demonstrating that they are, ready, willing
and able to consummate or cause to be consummated the transactions contemplated
by the Merger Agreement and the Purchase Agreement.

1.4. Expense Sharing. Each of Parent and TERP agrees that it will be responsible
for its Pro Rata Share of all fees, costs, and expenses (including those of
representatives, advisors, agents, and counsel) incurred by Parent, TERP and
Merger Sub in connection with the Merger Agreement and the transactions
contemplated thereby (the “Merger Expenses”); provided, that TERP shall not
otherwise be liable (and shall not be required to reimburse Parent or Merger
Sub) for any fees, costs or expenses incurred by Parent or Merger Sub in
connection with Parent’s or Merger Sub’s arranging of financing (including any
equity financing); and provided, further, that neither Parent nor Merger Sub
shall otherwise be liable (and shall not be required to reimburse TERP) for any
fees, costs or expenses incurred by TERP in connection with TERP’s arranging of
financing (including any equity financing) of the Purchase Price; and provided,
further, that the Merger Expenses shall be subject to reallocation in accordance
with Section 1.3.1 or Section 1.3.2 in instances where Section 1.3 applies.
Notwithstanding the foregoing, each of Parent, Merger Sub and TERP (and
following the Closing, the Company) shall bear their own fees, costs and
expenses incurred in connection with the Carveout Transaction. “Pro Rata Share”
shall mean for Parent and Merger Sub jointly: 58% and for TERP 42%.

 

2



--------------------------------------------------------------------------------

1.5. Representations, Warranties and Covenants.

1.5.1. Each Party hereby represents, warrants and covenants to the other Parties
that none of the information supplied in writing by such Party specifically for
inclusion or incorporation by reference in the Proxy or Information Statement
will cause a breach of the representations and warranties of Parent or Merger
Sub set forth in Section 3.02(i) the Merger Agreement.

1.5.2. Each Party hereby represents, warrants and covenants to the other Parties
that the information supplied in writing by such Party in connection with
filings or notifications under, or relating to, Antitrust Law is and will be
accurate and complete in all material respects.

1.5.3. Each Party represents and warrants to the other Parties that (i) such
Party has full power and authority (including full corporate or other entity
power and authority) to execute and deliver this Agreement and to perform its
obligations hereunder; (ii) this Agreement constitutes the valid and legally
binding obligation of such Party, enforceable in accordance with its terms; and
(iii) the execution, delivery and performance of this Agreement and all other
agreements contemplated hereby have been duly authorized by such Party.

1.6. Indemnification.

1.6.1. Each Party (an “Indemnifying Party”) shall indemnify, defend and hold
each other Party (an “Indemnified Party”), its respective successors and
assigns, and their respective shareholders, directors, officers, employees and
agents, harmless from and against any and all Losses arising from or relating to
a breach of this Agreement by the Indemnifying Party.

1.6.2. Without limiting the provisions of the foregoing Section 1.6.1, and
notwithstanding any other provision of this Agreement or any other agreement
between Parent or any of its affiliates (other than TerraForm Power, Inc. or
TERP or any of its subsidiaries), on the one hand, and TERP or any of its
subsidiaries, on the other hand (including, without limitation, the Purchase
Agreement), Parent hereby agrees to indemnify TERP and its subsidiaries and to
hold each of them harmless for any and all Losses arising from or relating to
TERP being required to fund all or part of the Purchase Price under the Purchase
Agreement in spite of a breach by Parent or Merger Sub of any of their
obligations under this Agreement, without which breach TERP would not have had
to make all or part of such funding. In furtherance of and not in limitation of
the foregoing, Parent shall promptly (and, in any event, on the same Business
Day as TERP funds under the Purchase Agreement) reimburse TERP for the full
amount of such funding which TERP would not have had to make without such breach
by Parent or Merger Sub.

1.7. Carveout Transaction. Parent shall, concurrently with the Closing, transfer
the Carveout Assets to TERP, and Parent and TERP shall enter into one or more
definitive agreements in addition to the Purchase Agreement with respect to the
Carveout Transaction (together with the Purchase Agreement, the “Carveout
Transaction Agreements”), which Carveout Transaction Agreements shall include
the following terms and conditions and other terms and conditions that Parent
and TERP approve, each acting in their sole but good faith discretion:

1.7.1. [Reserved].

1.7.2. [Reserved].

 

3



--------------------------------------------------------------------------------

1.7.3. Indemnification. With respect to any Carveout Assets transferred to TERP
as part of the Carveout Transaction, Parent shall indemnify TERP for any losses
(including reduction in projected distributions to TERP from any Carveout
Assets), damages, liabilities, costs and expenses suffered or incurred by TERP
as a result of:

(i) the IRS determining that the purchase price of any solar system that is a
part of any Carveout Asset exceeded its actual fair market value (“FMV”)
(including, but not limited to, FMV determinations inferred from the purchase
price paid by TERP for such Carveout Asset);

(ii) a breach or inaccuracy in any tax representations or warranties made to
TERP in the documentation for any Carveout Assets;

(iii) any inaccuracy in a tax assumption in any “base case model” approved by
TERP for such Carveout Asset;

(iv) the imposition of any real or personal property taxes upon any solar system
that is a part of any Carveout Asset that are in excess of those projected in
the “base case model” approved by TERP for such Carveout Asset within the first
5 years of Closing;

(v) any transfer taxes being imposed on TERP in connection with the transfer of
ownership of the Carveout Assets to TERP;

(vi) any fines, penalties or other Losses incurred by TERP as a result of any
breach of any consumer protection laws, including any rules or regulations of
the Consumer Financial Protection Bureau, with respect to the Carveout Assets
(including the applicable solar systems and customer agreements);

(vii) the failure to obtain the consent of any third parties with respect to the
transfer of the Carveout Assets to TERP pursuant to the Purchase Agreement; and

(viii) a breach or inaccuracy in any representations or warranties, or any of
the Company’s or its subsidiaries’ covenants in the equity capital contribution
agreement, limited liability company operating agreement, EPC agreement or other
transaction documents relating to any of the Carveout Assets, including
representations, warranties and covenants regarding the applicable solar systems
and customer agreements, compliance with laws and regulations (including
consumer protection laws and regulations) tax items, governmental permits and
approvals, system warranties, environmental and regulatory matters and homeowner
credit metrics and other portfolio composition requirements, including
geographic diversity and technology, all with market standard survival periods
after the Closing Date.

1.7.4. O&M Agreement. Parent shall perform certain repair obligations and other
services with respect to the Carveout Assets pursuant to one or more agreements
(jointly, the “O&M Agreements”) between Parent and TERP, which shall be entered
into concurrently with the Closing and be consistent with the terms set forth on
Exhibit A attached hereto.

1.8. Long-Term Dropdown Framework Agreement. Concurrently with the Closing,
Parent (or a subsidiary of Parent whose obligations are guaranteed by Parent
pursuant to a guarantee reasonably acceptable to TERP) and TERP (or a subsidiary
of TERP whose obligations are guaranteed by TERP

 

4



--------------------------------------------------------------------------------

pursuant to a guarantee reasonably acceptable to Parent) shall enter into a
long-term framework agreement (together with any ancillary agreements, the “US
RSC Dropdown Agreement”) for the dropdown of a certain number of US residential
and small commercial solar projects developed and constructed by the Company and
its subsidiaries following the Closing, which US RSC Dropdown Agreement shall
also grant TERP a call right with respect to any such projects beyond the
committed dropdown number, all based on the terms set forth on Exhibit B hereto.

1.9. Finalization of Agreements. Parent and TERP shall negotiate in good faith
to finalize the forms of the additional Carveout Transaction Agreements, the O&M
Agreements, the US RSC Dropdown Agreement and any ancillary agreements that may
be necessary or convenient, within thirty (30) days after the date of this
Agreement, and in any event prior to the Closing; provided that, as regards
TERP, the terms of such agreements shall be subject to approval by its Corporate
Governance and Conflicts of Interest Committee of its Board of Directors.

1.10. Notices under Merger Agreement. Each of Parent and Merger Sub agrees to
promptly provide TERP with copies of any demands, notices, requests, consents,
or other communications that are received by Parent or Merger Sub pursuant to
the Merger Agreement.

 

2. MISCELLANEOUS.

2.1. Termination. This Agreement shall become effective on the date hereof and
shall terminate upon the earliest of (i) the Closing of the Carveout Transaction
and the entry into the US RSC Dropdown Agreement as contemplated herein and
(ii) the termination of the Merger Agreement; provided, however, that any
liability for failure to comply with the terms of this Agreement shall survive
any such termination. Notwithstanding the foregoing, Article 2, and Sections
1.3, 1.4, 1.5, 1.6 and 1.7.3 of this Agreement shall survive indefinitely
following the termination of this Agreement.

2.2. Amendment. This Agreement may be amended or modified and the provisions
hereof may be waived, only by an agreement in writing signed by each of the
Parties.

2.3. Severability. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with applicable law. The provisions hereof are
severable, and any provision hereof being held invalid or unenforceable shall
not invalidate, render unenforceable or otherwise affect any other provision
hereof.

2.4. No Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement or any document or instrument delivered in connection herewith,
and notwithstanding the fact that certain of the Parties may be partnerships or
limited liability companies, by its acceptance of the benefits of this
Agreement, Parent and each other Party acknowledges and agrees that no Person
other than the Parties has any obligations hereunder and that Parent and each
other Party has no right of recovery under this Agreement or in any document or
instrument delivered in connection herewith, or for any claim based on, in
respect of, or by reason of, such obligations or their creation, against, and no
personal liability shall attach to, the former, current and future equity
holders, controlling persons, directors, officers, employees, agents,
affiliates, members, managers, general or limited partners or assignees of the
Parties or any former, current or future stockholder, controlling person,
director, officer, employee, general or limited partner, member, manager,
affiliate, agent or assignee of any of the foregoing, in each case, other than
the Parties hereto (collectively, each a “Non-Recourse Party”), through Parent,
Merger Sub, the Company or otherwise, whether by or through attempted piercing
of the corporate veil, by or through a claim by or on behalf of Parent, Merger
Sub or the Company against any Non-Recourse Party, by the enforcement of any
assessment or by any legal or equitable proceeding, by

 

5



--------------------------------------------------------------------------------

virtue of any statute, regulation or applicable law, or otherwise. Nothing set
forth in this Agreement shall confer or give or shall be construed to confer or
give to any Person other than the Parties hereto (including any Person acting in
a representative capacity) any rights or remedies against any Person other than
as expressly set forth herein.

2.5. Further Assurances. Each Party agrees to act in good faith and to execute
such further documents and perform such further acts as may be reasonably
required to carry out the provisions of the Merger Agreement and the
transactions contemplated thereby and effectuate the Carveout Transaction.

2.6. Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or non-U.S. statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation.

2.7. Governing Law; Consent to Jurisdiction. THIS AGREEMENT SHALL BE DEEMED TO
BE MADE IN AND IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY
AND IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF TO THE EXTENT THAT SUCH PRINCIPLES WOULD
DIRECT A MATTER TO ANOTHER JURISDICTION. Each Party hereby irrevocably submit to
the exclusive personal jurisdiction of the Court of Chancery of the State of
Delaware, or to the extent such court does not have subject matter jurisdiction,
the United States District Court for the District of Delaware (the “Chosen
Courts”) solely in respect of the interpretation and enforcement of the
provisions of this Agreement and of the documents referred to in this Agreement,
and in respect of the transactions contemplated hereby, and hereby waive, and
agree not to assert, as a defense in any action, suit or proceeding for the
interpretation or enforcement hereof or of any such document, that it is not
subject thereto or that such action, suit or proceeding may not be brought or is
not maintainable in the Chosen Courts or that the Chosen Courts are an
inconvenient forum or that the venue thereof may not be appropriate, or that
this Agreement or any such document may not be enforced in or by such Chosen
Courts, and the Parties hereto irrevocably agree that all claims relating to
such action, suit or proceeding shall be heard and determined in the Chosen
Courts. The Parties hereby consent to and grant any such Chosen Court
jurisdiction over the person of such parties and, to the extent permitted by
Law, over the subject matter of such dispute and agree that mailing of process
or other papers in connection with any such action, suit or proceeding in the
manner provided in this Section 2.7 or in such other manner as may be permitted
by law shall be valid, effective and sufficient service thereof.

2.8. WAIVER OF JURY TRIAL. EACH OF PARENT, MERGER SUB, AND TERP ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PERSON HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PERSON MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY ACTION, SUIT OR PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH OF PARENT, MERGER SUB AND TERP CERTIFIES AND ACKNOWLEDGES THAT
(a) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY TO THIS AGREEMENT
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF SUCH ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER,
(b) SUCH PERSON UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(c) SUCH PERSON MAKES THIS WAIVER VOLUNTARILY

 

6



--------------------------------------------------------------------------------

AND (d) SUCH PERSON HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 2.8.

2.9. Exercise of Rights and Remedies. No delay of or omission in the exercise of
any right, power or remedy accruing to any Party as a result of any breach or
default by any other Party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed as a waiver of or acquiescence in any
such breach or default, or of any similar breach or default occurring later, nor
shall any such delay, omission or waiver of any single breach or default be
deemed a waiver of any other breach or default occurring before or after such
waiver. For the avoidance of doubt, nothing in the Purchase Agreement shall
prejudice any rights of TERP under this Agreement.

2.10. Other Agreements. This Agreement amends, restates and supersedes the
Original IA in its entirety. This Agreement, together with the agreements
referenced herein, constitutes the entire agreement, and supersedes all prior
agreements, understandings, negotiations and statements, both written and oral,
among the parties or any of their affiliates with respect to the subject matter
contained herein except for such other agreements as are referenced herein which
shall continue in full force and effect in accordance with their terms.

2.11. Assignment. This Agreement may not be assigned by any Party or by
operation of law or otherwise without the prior written consent of each of the
other Parties, except for any collateral assignment of rights hereunder to any
Party’s financing parties. Any attempted assignment in violation of this
Section 2.11 shall be null and void.

2.12. No Representations or Duty. (a) Except as expressly provided herein, each
Party specifically understands and agrees that no Party has made or will make
any representation or warranty with respect to the terms, value or any other
aspect of the transactions contemplated hereby, and each Party explicitly
disclaims any warranty, express or implied, with respect to such matters from
any other Party. In addition, each Party specifically acknowledges, represents
and warrants that it is not relying on any other Party (i) for its due diligence
concerning, or evaluation of, the Company or its assets or businesses, including
but not limited to the Carveout Assets, (ii) for its decision with respect to
making any investment contemplated hereby or (iii) with respect to tax and other
economic considerations involved in such investment.

(b) In making any determination contemplated by this Agreement, each Party may
make such determination in its sole and absolute discretion, taking into account
only such Party’s own views, self-interest, objectives and concerns, except as
expressly provided herein. No Party shall have any fiduciary or other duty to
any other Party except as expressly set forth in this Agreement.

2.13. Counterparts. This Agreement may be executed in one or more counterparts,
and by the different Parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

2.14. Notices. All demands, notices, requests, consents, and communications
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered by courier service, messenger, or telecopy at, or if duly
deposited in the mails, by certified or registered mail, postage prepaid —
return receipt requested, to each Party at the address set forth on the
signature pages hereto, or any other address designated by such Party in writing
to the other Parties.

2.15. Specific Performance. The Parties agree that irreparable damage may occur
and that the parties may not have any adequate remedy at law in the event that
any of the provisions of this Agreement

 

7



--------------------------------------------------------------------------------

were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that, in the event of any breach or
threatened breach by any other Party of any covenant or obligation contained in
this Agreement, the non-breaching Party shall be entitled to seek an injunction
or injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, without the necessity of posting
bonds or similar undertakings in connection therewith, this being in addition to
any other remedy which may be available to such non-breaching Party at law or in
equity, including monetary damages.

[Signature pages follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) as of the date first above written.

 

SUNEDISON, INC. By:  

/s/ Ahmad Chatila

  Name:   Ahmad Chatila   Title:   President and Chief Executive Officer SEV
MERGER SUB, INC. By:  

/s/ Ahmad Chatila

  Name:   Ahmad Chatila   Title:   President and Chief Executive Officer Address
for Notices: 13736 Riverport Drive, Suite 180 Maryland Heights, MO 63043 Attn:
CFO & General Counsel

 

[Signature Page to A&R Interim Agreement]



--------------------------------------------------------------------------------

TERRAFORM POWER, LLC By:  

/s/ Brian Wuebbels

  Name:   Brian Wuebbels   Title:   President and Chief Executive Officer
Address for Notices: 7550 Wisconsin Ave, 9th Floor Bethesda, MD 20814 Attn: CFO
& General Counsel

 

[Signature Page to A&R Interim Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

TERMS OF O&M AGREEMENTS

[See Attached]



--------------------------------------------------------------------------------

SUMMARY OF TERMS AND CONDITIONS

O&M AGREEMENTS FOR VIVINT SOLAR DROPDOWNS

A. PARTIES TO THE TRANSACTION:

 

Vivint Solar:

   Vivint Solar, Inc., a Delaware corporation

TerraForm:

   TerraForm Power, LLC, a Delaware limited liability company

SunEdison Guarantor:

   SunEdison, Inc., a Delaware corporation

Service Provider(s):

   SunEdison/Vivint Solar affiliate(s)



--------------------------------------------------------------------------------

B. OVERVIEW OF AGREEMENT:

General:

  

It is expected that TerraForm will acquire (directly or indirectly) a fleet of
operating residential rooftop photovoltaic solar energy systems (the
“Portfolio”), including through the acquisition of the “sponsor” interest in a
series of tax equity financing vehicles. Some of these financing vehicles are
open to future assets placed in service.

 

Pursuant to one or more agreements Vivint Solar will agree to undertake certain
repair obligations with respect to the Portfolio.

 

Additionally, Vivint Solar will, or will cause one or more of the Service
Providers to, enter into one or more service contracts to provide ongoing
operations and maintenance, asset management, and other agreed services to the
extent not provided for under existing contractual arrangements with respect to
the Portfolio.

 

Furthermore, Vivint Solar will agree to provide ongoing operations and
maintenance, asset management, and other agreed services with respect to (i) any
other systems developed, sourced, or constructed by Vivint Solar under previous
(pre-acquisition) arrangements and subsequently acquired by TerraForm (directly
or indirectly) and are also not currently subject an agreed servicing
arrangement and (ii) future systems (that may be developed, sourced, or
constructed by SunEdison that are expected to be, but are not currently, sold or
otherwise transferred to TerraForm (primarily through future tax equity
vehicles) (the “Future Portfolio”).

C. SUMMARY OF RETROFIT REPAIRS AND EXTENDED ROOF PENETRATION WARRANTY COVERAGE:

Terms:

  

Vivint Solar agrees to inspect the Portfolio within 18 months of acquisition of
the Portfolio, and to upgrade, repair, retrofit, or otherwise ensure the
Portfolio is in compliance with the customer agreements, applicable laws,
including local codes, major equipment manufacturer’s recommendations and
warranties, and Prudent Solar Industry Practices, in each case as determined in
TerraForm’s reasonable discretion in consultation with Vivint Solar.

 

Vivint Solar agrees to indemnify and hold TerraForm harmless from any third
party claims, costs, expenses, losses and damages (including costs of
investigation, administration and repair) to



--------------------------------------------------------------------------------

  

the extent arising from a customer roof penetration warranty claim under any
residential customer agreement associated with the Portfolio (to the extent such
customer agreements are originated after the date hereof) and the Future
Portfolio; provided that such residential customer agreement provides for a roof
penetration warranty with a minimum stated term of greater than five years (for
the avoidance of doubt, this shall not include a roof penetration warranty term
greater than five years due solely to the remainder of the term of the
customer’s roofing warranty) and provided further that the roof penetration
warranty claim would not otherwise be a valid claim prior to the five year
anniversary of such roof penetration warranty term.

 

For purposes of this term sheet, “Prudent Industry Practices” shall include
those practices, methods, acts and equipment, as changed from time to time, that
are engaged in or approved by a significant portion of the residential
photovoltaic solar energy electrical generation industry operating in the
applicable jurisdiction in which a PV system is located that, at a particular
time, in the exercise of reasonable judgment in light of the facts known or that
should reasonably have been known at the time a decision was made, would have
been expected to accomplish the desired result in a manner consistent with
applicable law (including consumer protection laws), codes, standards, equipment
manufacturer’s recommendations, reliability, safety, environmental protection,
dependability, efficiency and economy. Prudent Industry Practices are not
intended to be limited to the optimum practices, methods or acts to the
exclusion of all others, but rather to be a spectrum of good and proper
practices, methods and acts.

Commitment:

   To the extent not covered by any existing service or construction agreements
with respect to the Portfolio, Vivint Solar’s liability for such repair and
retrofit as described immediately above shall be limited to $100 million.

Guaranty:

   The repair and retrofit payment obligations and indemnity obligations related
to the extended roof penetration warranty coverage of Vivint Solar will be
guaranteed by SunEdison Guarantor.

Standard of Performance:

   Vivint Solar warrants that it, or the Service Providers, will perform such
repairs in a good and workmanlike manner and that all such repairs shall be free
from defects in workmanship for a period of twelve (12) months after the
completion of any such service. If any such service or repair provided fails to



--------------------------------------------------------------------------------

   satisfy such warranty, Vivint Solar shall perform (or cause the Service
Providers to perform), upon notification by TerraForm to Vivint Solar at Vivint
Solar’s own cost and expense and without additional charge to TerraForm, the
services necessary to repair, re-perform, or otherwise correct any such defect
or deficiency promptly, even if such performance to address such defect or
deficiency shall exceed such twelve month warranty period. D. SUMMARY OF SERVICE
OBLIGATIONS

Terms:

   The parties will enter into a master operation and maintenance and
administrative service agreement (the “O&M Agreement”) with a term of ten years
unless terminated earlier pursuant to the terms thereof. Notwithstanding the
foregoing, (i) the O&M Agreement shall automatically renew for one (1)-year at
the end of the initial term or any other prior term, as applicable, unless
either Vivint Solar or TerraForm, no later than sixty (60) days prior to
expiration of the then current term, provides written notice to the other party
that the O&M Agreement shall terminate upon expiration of such term; and (ii)
TerraForm may terminate the O&M Agreement at its convenience and for any reason
or for no reason whatsoever.

O&M Scope:

   To the extent not covered by any existing service agreement with respect to
the Portfolio and for no additional consideration, Service Provider will keep
all systems in good repair, good operating condition, appearance and working
order in compliance with the customer agreements, applicable warranties, the
manufacturer’s recommendations and such Provider’s standard practices (but in no
event less than Prudent Industry Practices) and (ii) properly service all
components of all systems following the manufacturer’s written operating and
servicing procedures. Such services will include, but not be limited to, the
following:    1.    Such Service Provider will, at its sole cost and expense,
promptly furnish or cause to be furnished to Terraform or its subsidiary (as
applicable, the “System Owner”) such information as may be requested by System
Owner in writing to enable System Owner to file any reports required to be filed
by System Owner with any Governmental Authority because of System Owner’s
ownership of or other interest in any PV system.    2.    Such Service Provider
will, at its sole cost and expense on behalf of System Owner, as required under
the applicable



--------------------------------------------------------------------------------

      customer agreements, the manufacturer’s recommendations and such Service
Provider’s standard practices (but in no event less than Prudent Industry
Practices), promptly replace or cause to be replaced all parts that may from
time to time be incorporated or installed in or attached to a PV system and that
may from time to time become worn out, lost, stolen, destroyed, seized,
confiscated, damaged beyond repair or permanently rendered unfit for use for any
reason whatsoever; provided that for agreed upon non-covered services the
Service Provider will be reimbursed by System Owner.    3.    Such Service
Provider will furnish or cause to be furnished to System Owner promptly upon
becoming aware of the existence thereof, a notice stating that a breach of, or a
default under, any contractual obligation of such Service Provider or System
Owner in respect of any Project has occurred with respect to a customer
agreement or this Agreement and specifying the nature and period of existence
thereof and what action such Service Provider has taken or is taking or proposes
to take with respect thereto, and from time to time such other information
regarding the PV Systems or the projects as System Owner may reasonably request.
   Service Provider such other O&M services and informational reporting as
otherwise agreed to by the parties as are customary.

Asset Management Scope:

   To the extent not covered by any existing service agreement with respect to
the Portfolio and for no additional consideration, Service Providers will, at
their sole cost and expense, administer or cause to be administered all customer
agreements and residential PV systems. Such Service Provider’s obligations under
will include, but not limited to, the following:    1.    Service Provider will
(a) deliver periodic bills to all host customers, (b) use commercially
reasonable efforts to, on behalf of TerraForm, collect from all host customers
all monies due under the customer agreements, (c) manage all communications with
or among host customers and (d) cause compliance with customer agreements.
Service Providers will assist TerraForm in the enforcement of all customer
agreements.    2.    Service Provider shall manage and enforce, on behalf of
System Owner, all warranty claims with respect to the



--------------------------------------------------------------------------------

      Portfolio (to the extent the applicable warranties are retained by the
original owner, Service Provider shall cause the original owner to enforce the
applicable warranty claims), and obtain and maintain on behalf of System Owner,
but at Service Provider’s sole cost and expense, customary insurance with
respect to the Portfolio; provided that System Owner provides such full and
complete cooperation as Service Provider may reasonably require.    3.    Such
Provider will give prompt written notice to System Owner of each accident likely
to result in material damages or claims for material damages against any
residential PV system or any such Person or likely to result in a material
adverse change to the financial or business condition of System Owner.    4.   
In the event that as a consequence of the exercise of remedies under a Customer
Agreement, a PV system is to be removed from the Host Customer’s property, (a)
such Provider will remove such PV system from such Host Customer’s real property
(and store such PV System) and (b) such Provider will use commercially
reasonable efforts to remarket and redeploy such PV system following any such
removal.    5.    Service Provider will manage the transfer of customer
agreements for customers who sell or change residences, and, where required by
System Owner, evaluate the credit of replacement customers and/or assist System
Owner in redeploying the system.    6.    Service Provider will provide
quarterly unaudited and annual audited financial statements in time periods to
be agreed for each tax equity fund and will prepare and file, or cause to be
prepared and filed by certified public accountants acting on behalf of System
Owner, on a timely basis, all federal, state and local tax returns and related
information and filings required to be filed by System Owner, will maintain bank
accounts and complete and accurate books and records, and will manage compliance
with tax equity and other financing agreements (including required reporting),
and Service Provider shall bear the costs and expenses of the foregoing
(including costs and expense of third party professionals, including tax and
audit).    7.    Service Providers will provide any additional administrative
services with respect to the Portfolio as otherwise agreed to by the parties.



--------------------------------------------------------------------------------

Pricing:

   The aggregate fees for all O&M and asset management services under the O&M
Agreement and under any existing services agreements relating to the Portfolio
shall not exceed $20.00/kW per year for the period ending December 31, 2016,
escalating at up to 2.3% per year thereafter, until the tenth anniversary of the
Closing Date. E. FUTURE SERVICING:

General:

   Pursuant to one or more servicing agreements to be mutually agreed upon,
Vivint Solar will provide operations and maintenance, asset management, and
other agreed services with respect to the Future Portfolio. Such agreements are
expected to be between Vivint Solar and/or the Service Providers and future tax
equity funds of which TerraForm has an interest and contain standard market
terms and conditions at the time of execution. SunEdison and Vivint Solar
currently anticipate the year 1 pricing for such services to be $28/kW/year for
2016 funds; $27/kW/year for 2017 funds; $26/kW/year for 2018 funds; $25/kW/year
for 2019 funds; and $24/kW/year for 2020 funds assuming current market terms and
conditions and scope of services, in each case to escalate at a rate of 2.3% per
year.

 

To the extent any additional services are separately requested by TerraForm,
TerraForm and Vivint Solar may enter into a separate master agreement mutually
acceptable to the parties.

F. MISCELLANEOUS:

Governing Law:

   New York.

Confidentiality:

   The parties agree that the contents of this Term Sheet are confidential and
may not be released to any unrelated parties without the prior written consent
of the other party.

Assignment:

   Vivint Solar will be permitted to transfer its obligations to an affiliate so
long as such affiliate is creditworthy, based on criteria to be decided, or such
affiliate’s obligations are guaranteed by SunEdison, Inc. or Vivint Solar.



--------------------------------------------------------------------------------

EXHIBIT B

TERMS OF US RSC DROPDOWN AGREEMENT

[See Attached]



--------------------------------------------------------------------------------

Exhibit B

Summary of the Take/Pay Agreement

This Summary outlines certain terms of the Take/Pay Agreement referred to in the
Commitment Letter. Certain capitalized terms used herein are defined in the
Commitment Letter.

 

Purchaser:    TerraForm Power, LLC, a Delaware limited liability company
(“TERP”).    At any time on or after the Closing Date, TERP’s obligations under
the Take/Pay Agreement (including with respect to any individual portfolio of
residential solar systems or rights thereto) may be satisfied, in whole or in
part in a minimum quantity of at least 50 MWs, for any period of time, by one or
more of the following:    (a)    a bankruptcy remote special purpose entity (a
“SPE”) to be funded by an asset-backed securities (“ABS”) committed warehouse
line of credit facility, which may be syndicated, and an equity commitment from
a person or entity with equivalent or better credit quality than that of TERP
immediately prior to the time of entry into such warehouse line of credit
facility or arrangement contemplated pursuant to clause (b) below, as applicable
(a “Qualified Replacement Entity”);    (b)    a Qualified Replacement Entity as
the purchaser under the Take/Pay Agreement or under another arrangement (whether
or not in form similar to the Take/Pay Agreement) which contains purchase price
criteria that are equivalent or more favorable, taken as a whole and with
respect to the subject assets, to the Borrower than the Take/Pay Agreement; or
   (c)    a designated subsidiary of TERP,   

in the case of clause (a), (b) or (c), subject to reasonable conditions and
criteria relating to customary “know-your-customer” deliverables, Patriot Act
and governmental approvals; provided, however, that in all such cases set forth
in clauses (a), (b) and (c) above, TERP shall remain obligated to perform all
obligations under the Take/Pay Agreement in any applicable period which are not
performed by any such SPE, Qualified Replacement Entity or designated subsidiary
of TERP (pursuant to clause (c) above), as applicable, within such applicable
period.

 

Such entities, as applicable, being referred to collectively as the “Purchaser”.

Seller:    The Borrower under the Term Facility (the “Seller”).



--------------------------------------------------------------------------------

Term:    From the Closing Date of the Term Facility until December 31, 2020.
Take/Pay Obligation; Purchases:    During the Term, Purchaser shall be obligated
to purchase from Seller and its subsidiaries, and Seller and its subsidiaries
shall be obligated to sell to Purchaser, from time to time (subject to minimum
size and timing requirements set forth in the definitive documentation), the
“cash” or “sponsor” equity position in tax equity partnerships or funds arranged
by Seller for purchasing residential solar systems (the “Solar Residential
Systems”) developed and constructed by Seller in an amount up to the Annual
Maximum Commitment (as defined below) and subject to the satisfaction (or waiver
by the Purchaser) of the Purchase Conditions (as defined below) provided, that
if the Fair Market Value (as defined below) is materially higher than the Target
Return Price (as defined below) at any such time, then, Seller shall conduct a
third party marketing effort for a reasonable, to be agreed upon period of time
to locate a third party buyer. If Seller is able to locate a third party buyer
at a price materially higher than the Target Return Price described herein,
Purchaser shall have a right of first refusal to purchase the Solar Residential
Systems at the third party price. In the event Seller is unable to locate a
third party buyer upon conclusion of such marketing period, Purchaser shall
purchase the project in accordance with the terms described herein. Such
purchases will occur concurrent with corresponding purchases by tax equity
investors in such equity partnerships or funds and will be occurring on a
regular basis as assets are ready to be contributed. The exact timing for such
purchases is to be agreed but expected to occur on a monthly basis and the
proceeds of which will be deposited into a borrower revenue account. True-ups
would be expected to occur consistent with past practices, but the amounts of
the true-ups are expected to be minimal and capable of being supported by funds
available in such revenue account. If that is not the case, reserve accounts to
support such true-ups may be required.    The contribution obligation of
Purchaser with respect to such Solar Residential Systems will equal the lesser
of (a) Fair Market Value (as defined below) of such cash or sponsor equity
position at the time of the purchase, as supported by an appraisal delivered by
a Qualified Appraiser (as defined below), as calculated in dollars per watt, and
(b) a price (the “Target Return Price”), calculated in dollars per watt, that,
as of the time of such Purchase, is expected to achieve the target return
parameters for the Purchaser set forth in the table below based on the Pricing
Assumptions:

 

Year

   2016     2017     2018     2019     2020  

IRR – Pre-tax 30 Year Unlevered

     7.75 %      7.75 %      8.00 %      8.00 %      8.00 % 

C/C – Year 1 Unlevered

     8.50 %      8.50 %      8.50 %      8.50 %      8.50 % 

C/C – 20 Year Avg. Unlevered

     9.00 %      9.00 %      9.00 %      9.00 %      9.00 % 



--------------------------------------------------------------------------------

   “Fair Market Value” means, with respect to any Solar Residential System or
group of Solar Energy Systems, the price at which such Solar Energy System or
group of Solar Energy Systems would change hands between a willing buyer and a
willing seller, neither being under any compulsion to buy or sell and both
having reasonable knowledge of the relevant facts.    “Qualified Appraiser”
means a nationally recognized third-party appraiser that (i) is qualified to
appraise independent solar electric generating businesses, (ii) has been engaged
in the appraisal or business valuation and consulting business for no fewer than
five years, (iii) is not an affiliate of either Purchaser or Seller and (iv) is
mutually agreed upon by both Purchaser and Seller.    In connection with each
purchase of Solar Residential Systems, Purchaser and Seller shall negotiate in
good faith to enter into a purchase and sale agreement and other associated
documentation with tax equity providers arranged by Seller, containing the terms
set forth herein and other terms as may be agreed between Purchaser and Seller
with respect to such purchase.    For the avoidance of doubt, Purchaser’s
obligation to pay its portion of the purchase prices for Solar Residential
Systems under the Take/Pay Agreement shall be netted and offset against the
amount of prepayments for systems transferred to Purchaser as of the end of 2015
pursuant to the TERP Prepayment (to be defined based on the aggregate portion of
purchase prices of solar systems expected to be transferred to Purchaser by the
end of 2015 in a manner agreeable to the parties). Annual Maximum Commitment:   
In each calendar year of the Term, Purchaser shall not be required to purchase
Solar Residential Systems having aggregate megawatts (DC) (when considered
together with all other such purchases in such calendar year from Seller and its
subsidiaries) in excess of 400 megawatts (DC) during the 2016 calendar year or
in excess of 450 megawatts (DC) during any subsequent calendar year (the “Annual
Maximum Commitment”), which Annual Maximum Commitment shall be reduced (a)
without duplication, by an equivalent amount (measured in megawatts (DC) and any
fractions thereof) for any solar residential assets actually purchased and paid
in cash by an SPE or Qualified Replacement Entity and (b) to zero megawatts (DC)
if the Term Facility expires or is satisfied, terminated, repaid, refinanced or
renewed, other than in connection with a foreclosure or other exercise of
remedies in respect thereof, prior to the expiration of the Term hereof.



--------------------------------------------------------------------------------

Purchaser Call Right:    At any time during the Term, TERP shall have a call
right option, in its sole discretion, to purchase the solar systems developed
and constructed by Seller in excess of the Annual Maximum Commitment at a
purchase price equal to the Fair Market Value thereof. Pricing Assumptions:   
The Pricing Assumptions are as follows:   

•     the average FICO score of the customers leasing or purchasing power from
such Solar Residential Systems shall be greater than 740;

  

•     renewable energy credit pricing shall reflect then current market pricing
for a 3-year forward hedge with merchant SREC prices reflected after that period
through the end of the Term, at the discretion of Purchaser;

  

•     30-year underwriting term and agreed geographic concentration limits;

  

•     residual value given to years 21-30 based on a to be agreed haircut to
revenue;

  

•     the annual default rate of the customers leasing or purchasing power from
such Solar Residential Systems shall be less than an amount to be agreed and
customer agreements shall be generally consistent with past practices for
Seller’s and Purchaser’s existing tax equity funds and comply with consumer
laws;

  

•     the energy production estimate process shall be confirmed by an
independent engineer to be agreed between Purchaser and Seller; and

  

•     all such Solar Residential Systems shall be comprised of modules/inverters
and shall be covered by equipment warranties reasonably acceptable to Purchaser.
It is understood and agreed that the Pricing Assumptions shall generally be
consistent with and in any shall not be more restrictive, when taken as a whole,
with customary practices for Seller’s and Purchaser’s existing tax equity funds.

Representations and Warranties:    Customary for tax equity fund purchase
arrangements, but in no event more restrictive than what is required by the
applicable tax equity investors in the applicable tax equity partnership or
funds that are purchasing the applicable systems. Conditions Precedent:   
Customary for tax equity fund purchase arrangements, but in no event more
restrictive than what is required by the applicable tax equity investors in the
applicable tax equity partnership or funds that are purchasing the applicable
systems.



--------------------------------------------------------------------------------

Covenants:    Customary for tax equity fund purchase arrangements, but in no
event more restrictive than what is required by the applicable tax equity
investors in the applicable tax equity partnership or funds that are purchasing
the applicable systems. Amendment and Waiver:    The Take/Pay Agreement may only
be amended, supplemented, waived or otherwise modified with the prior written
consent of each of Seller and Purchaser and, subject to materiality qualifiers
to be agreed, the lenders under the Term Facility. Assignments:    No party to
the Take/Pay Agreement may assign any of its rights or obligations thereunder to
any other person without the prior written consent of the other party; provided
that, the Seller may collaterally assign its rights under the Take/Pay Agreement
to the “secured parties” as to be defined and under the Term Facility, and
Purchaser shall enter into a customary consent to collateral assignment with
such secured parties, or a representative thereof, on the Closing Date of the
Term Facility. Governing Law:    New York.